Citation Nr: 1202273	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-12 292	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for low back strain.

2.  Entitlement to an initial compensable rating for bilateral pes planus with plantar fasciitis.

3.  Entitlement to an initial compensable rating for left knee strain.  

4.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis and arthroscopy residuals.  

5.  Entitlement to an initial increased rating for allergic rhinitis, rated as noncompensable prior to December 3, 2010 and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Waco, Texas, currently has jurisdiction of the claims.

The Veteran was scheduled for a July 2010 Board hearing.  Prior to the hearing, she informed VA that she was unable to attend the hearing and requested that a decision be made with the evidence in the claims folder.  The Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011). 

The claims were remanded by the Board in October 2010 for more contemporaneous VA examinations.  The actions directed by the Board have been substantially complied with and the matter returned for appellate review.  

In a September 2011 rating decision, the Appeals Management Center (AMC) increased the rating assigned for allergic rhinitis to 30 percent, effective December 3, 2010.  Despite the increased rating granted by the AMC, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

It appears that the Veteran's service-connected surgical scar, status post right knee arthroscopy, may have increased in severity.  See December 2010 joints examination report.  This issue is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The Veteran's low back strain is not manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; vertebral body fracture with loss of 50 percent or more of the height; or intervertebral disc syndrome (IDS) with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

2.  The Veteran's bilateral pes planus with plantar fasciitis is no more than mild.  

3.  The Veteran's left knee is manifested by pain, popping, grinding, and cracking but has not exhibited flexion limited to 45 degrees or less. 

4.  The Veteran's right knee is manifested by pain, swelling, tenderness, and some limitation of motion, but flexion has not been limited to 30 degrees or less. 

5.  The Veteran's allergic rhinitis was not manifested by greater than 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side, prior to December 3, 2010, and has been assigned the maximum schedular rating available as of that date.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2011).  

2.  The criteria for an initial compensable rating for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.71a, DC 5276 (2011). 

3.  The criteria for an initial compensable rating for left knee strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5260 (2011). 

4.  The criteria for an initial rating in excess of 10 percent for right knee osteoarthritis and arthroscopy residuals have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5010, 5260 (2011). 

5.  The criteria for an initial compensable rating for allergic rhinitis have not been met prior to December 3, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, DC 6522 (2011).

6.  The criteria for an initial rating in excess of 30 percent for allergic rhinitis have not been met as of December 3, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, DC 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Low back strain

In the January 2007 rating action on appeal, service connection was granted for low back strain and a noncompensable rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective September 29, 2006.  The Veteran contends that she is entitled to a compensable rating because her lumbar spine is painful and limited in motion.  See April 2008 VA Form 9.  

Disabilities of the lumbar spine (other than IDS when evaluated on the basis of incapacitating episodes) are to rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2011).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 
51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2011). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2011). 

Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id. Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2011). 

Under the criteria governing disabilities of the lumbar spine, IDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes.  This formula provides a rating of 10 percent for IDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a rating of 20 percent for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2011).  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2011). 

The Veteran underwent a VA general medical examination in June 2006, prior to her September 2006 discharge from service.  In pertinent part, she reported low back pain, which happened when walking.  The Veteran also noted that she had a pulling sensation on the right side of her back but denied problems sitting, walking or running.  She also denied that her day-to-day activities were significantly affected by pain.  The Veteran reported taking ibuprofen when pain set in but denied the use of a brace.  She also denied any surgery, associated symptoms, radiation of pain, and bladder and/or bowel impairment.  Physical examination of the thoracolumbar spine was unremarkable.  Posture and gait were described as normal and range of motion testing revealed flexion to 90 degrees and extension, lateral flexion, and rotation all to 30 degrees.  Range of motion was not painful and there was no change with repeated and resisted motion of the thoracolumbar spine.  The examiner also noted the absence of paraspinal spasm and neurological deficit in the lower extremities, and indicated that Lasegue's sign and Waddell's were both negative.  The Veteran was diagnosed with low back musculoskeletal strain.  

Pursuant to the Board remand, the Veteran underwent a VA spine examination in December 2010, at which time her claims folder was reviewed.  The examiner noted that there was no record of evaluation or treatment of a back condition since leaving the military.  The Veteran stated that her back pain had resolved and denied any problems with her back, to include any limitation of activities or work since discharge.  There were no incapacitating episodes of back pain in the past 12 months, no treatment, and no flare-ups.  The examiner noted the absence of stiffness, fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, bladder complaints (to include urgency, retention, and frequency), and bowel complaints.  The Veteran walked unaided, did not use a brace, was not limited in walking, was not unsteady, did not have a history of falls, and denied any back surgery.  The examiner indicated that there were no effects on the Veteran's mobility, activities of daily living, usual occupation and/or driving.  

Physical examination revealed that there was negative trunk list, normal lordosis and sitting posture, intact gait and heel and toe walk, and no kyphosis.  Range of motion testing revealed forward flexion to 100 degrees and extension, bilateral lateral flexion, and bilateral lateral rotation all to 30 degrees.  There was no subjective pain with any range of motion and no objective evidence of pain.  The examiner noted the absence of spasm, weakness, tenderness, atrophy, guarding and ankylosis.  Neurological examination was normal to touch, pinprick and vibration.  Motor examination revealed trace upper and ankle reflexes and absent knee reflexes.  Lasegue's sign was negative.  Repetition of forward flexion times three was completed without difficulty and no symptoms or decrease in range of motion was noted.  The Veteran was diagnosed with history of low back strain, resolved; normal exam.  The examiner noted that the condition did not prevent her from obtaining or keeping gainful employment and that she was working full time as an accountant.  

The evidence of record does not support the assignment of a compensable rating for low back strain.  This is so because although the Veteran has reported limited motion of her back, she did not exhibit forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees at any time during the appellate period.  Rather, forward flexion was always reported as normal.  See VA examination reports dated June 2006 (forward flexion to 90 degrees) and December 2010 (forward flexion to 100 degrees); see also Plate V, 38 C.F.R. § 4.71a (2011).  Nor is there evidence that the Veteran exhibited a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  The Board acknowledges that the June 2006 VA examiner did not indicate whether the measurements provided for lateral flexion and lateral rotation were bilateral or unilateral.  Assuming that range of motion testing showed lateral flexion and rotation to 30 degrees, bilaterally, the combined range of motion of the Veteran's thoracolumbar spine at the time of that examination would be normal (240 degrees).  In December 2010, the combined range of motion of the Veteran's thoracolumbar spine was measured at 250 degrees, 10 degrees more than normal.  See Plate V, 38 C.F.R. § 4.71a (2011).  In addition to the foregoing, there was no objective evidence of any spasm, guarding, localized tenderness or vertebral body fracture with loss of 50 percent or more of the height during either of the VA examinations.  

For all these reasons, the assignment of a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  

There is also no evidence of IDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months so as to support the assignment of a 10 percent rating under the Formula for Rating IDS Based on Incapacitating Episodes.  Rather, the Veteran denied that her day-to-day activities were significantly affected by pain at the June 2006 VA examination and at the December 2010 VA examination, she denied any flare ups, indicated that she does not receive any treatment related to her back, reported that her back pain had resolved, and reported that there was no limitation of activity or work.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities.  There was no pain noted during the June 2006 VA examination and the December 2010 VA examiner specifically noted the absence of subjective or objective evidence of pain.  In addition to the foregoing, there was no change in range of motion with repeated and resisted motion of the thoracolumbar spine at the time of the June 2006 examination and repetition of forward flexion times three was completed without difficulty and without symptoms or decrease in motion at the time of the December 2010 examination.  Moreover, the Board again notes that the Veteran denied that her day-to-day activities were significantly affected by pain at the June 2006 examination and denied any limitation of activity or work at the time of the December 2010 examination.  In light of the foregoing, the Board finds that a compensable rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.  See 38 C.F.R. § 4.71a, DC 5235-5243 (2011). 

The Board has also considered whether the Veteran manifests any associated objective neurologic abnormalities so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  The Veteran denied any radiating pain and bladder and/or bowel impairment at the time of the June 2006 VA examination and the VA examiner noted the absence of neurological deficit in the lower extremities.  At the time of the December 2010 VA examination, the examiner noted the absence of weakness, numbness, paresthesias, leg or foot weakness, and any complaints involving the bladder or bowels.  In addition, neurological examination was normal to touch, pinprick and vibration and although motor examination revealed absent knee reflexes, there is no indication that this finding is related to the Veteran's back disability.  In the absence of any medical evidence of a diagnosis related to neurological abnormality associated with the Veteran's service-connected low back strain, the evidence of record does not support the assignment of a separate rating. 

Bilateral pes planus with plantar fasciitis

In the January 2007 rating action on appeal, service connection was granted for bilateral pes planus with plantar fasciitis and a noncompensable rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5276, effective September 29, 2006.  

The Veteran contends that she is entitled to a compensable rating because her feet are painful and she cannot stand for prolonged periods of time.  See April 2008 VA Form 9.  

Diagnostic Code 5276 provides the rating criteria for acquired flatfoot.  A noncompensable evaluation is assigned for mild flatfoot: symptoms relieved by built-up shoe or arch supports.  A 10 percent evaluation is warranted for moderate flatfoot; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Higher ratings are provided for severe bilateral flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities (30 percent) and pronounced bilateral flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances (50 percent).  

The Veteran underwent a VA general medical examination in June 2006, prior to her September 2006 discharge from service.  In pertinent part she reported pain on the bottom of her feet and indicated that she was found to have flat feet with plantar fasciitis.  She denied the use of medication, inserts and device but indicated that she had decreased endurance due to pain, which impacted her usual daily and occupational activities.  Physical evaluation of the Veteran's feet revealed bilateral pes planus with tenderness on the plantar fascia.  Alignment of the Achilles tendons and midfoot was normal without pronation, need for realignment, and pain upon manipulation other than tenderness on palpation of the plantar fascia.  The examiner also noted the absence of callosities on the bilateral feet.  The Veteran was diagnosed with bilateral plantar fasciitis and bilateral pes planus.  

The Veteran underwent a VA feet examination in December 2010, at which time her claims folder was reviewed.  She denied any chronic pain but noted soreness on the bottom of her feet when she first gets up in the morning.  She will flex her feet and walk around and the pain usually resolves within an hour.  The Veteran denied any weakness, stiffness, swelling, heat, or fatigue and any symptoms at rest.  She noted prolonged walking will bring on some soreness and that she is limited to walking two miles.  After two miles, she will have to sit, take off her shoes, and rest for about 30 to 60 minutes.  The Veteran also reported soreness with prolonged standing and indicated she was limited to four hours of standing.  She denied any treatment and flare-ups or the use of crutches, brace, cane, corrective shoes and/or shoe inserts, though she indicated that she had tried inserts without benefit.  The Veteran also denied a history of any hospitalization or surgery, limitation of activities or work, and any loss of work due to this condition.  

Physical examination revealed significant pes planus of the bilateral feet with varus deformity and mild medial bulging on the right with standing.  There was slight tenderness to palpation of the plantar fascia/medial aspect of the arches but no weakness, painful motion or edema.  Gait was described as flat foot but was otherwise intact, including heel and toe walking.  There was no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing, no skin or vascular changes, and no hammertoes, high arch, clawfoot or other deformity.  The examiner reported valgus malalignment with both weight bearing and nonweightbearing and indicated that Achilles tendon alignment could be corrected without pain.  Valgus was reported at 12 degrees on the right and 15 degrees on the left, both correctable.  Forefoot and midfoot alignment was intact.  The Veteran was diagnosed with mild bilateral pes planus and plantar fasciitis.  The examiner noted that the condition did not prevent her from obtaining or keeping gainful employment and that she was working full time as an accountant.  

The evidence of record does not support the assignment of a compensable rating for bilateral pes planus with plantar fasciitis.  The Board acknowledges that the Veteran reported pain at the time of the June 2006 VA examination and in her April 2008 VA Form 9, and that she reported soreness at the time of the December 2010 examination.  These assertions are both competent and credible.  The Board also acknowledges that tenderness on the plantar fascia was noted in June 2006 as well as in December 2010, with additional tenderness noted during the latter examination of the medial aspect of the arches.  However, there was no objective evidence of pain on manipulation at the time of either examination.  Moreover, neither examiner reported objective evidence of weight-bearing line over or medial to great toe, or inward bowing of the tendo achillis, related to the Veteran's bilateral pes planus with plantar fasciitis.  Rather, alignment of the Achilles tendons and midfoot was normal without pronation or need for realignment in June 2006 and in December 2010, the Achilles tendon alignment could be corrected without pain, forefoot and midfoot alignment was intact, and the examiner saw no evidence of abnormal weight bearing.  In addition to the foregoing, although at the time of the December 2010 examination the examiner reported significant pes planus, the diagnosis was only mild, rather than moderate, pes planus.  For all these reasons, the assignment of a 10 percent rating under Diagnostic Code 5276 is not warranted.  

The Board notes that findings of valgus malalignment noted at the time of the December 2010 VA examination are related to the Veteran's service-connected bilateral hallux valgus, which is not on appeal.  

Left knee strain and right knee osteoarthritis and arthroscopy residuals

In the January 2007 rating action on appeal, service connection was granted for left knee strain and a noncompensable rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5260, effective September 29, 2006.  The Veteran contends that she is entitled to a compensable rating because her left knee is painful, pops and grinds, and is limited in motion.  See April 2008 VA Form 9.  

Service connection for right knee osteoarthritis and arthroscopy residuals and a 10 percent rating was assigned pursuant to 38 C.F.R. § 4.71a, under Diagnostic Codes 5260 and 5010, effective September 29, 2006.  See January 2007 rating decision.  The Veteran contends that she is entitled to a rating in excess of 10 percent because she has screws and a plate insert and has lost time from work due to pain, swelling and limited motion.  The Veteran also indicates that she has been told by several orthopedists that her right knee will require a fourth surgery to remove the metal plate and screws and to undergo a partial knee replacement.  See April 2008 VA Form 9; September 2008 statement in support of claim.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2011). 

The Veteran underwent a VA general medical examination in June 2006, prior to her September 2006 discharge from service.  In pertinent part she reported injuring her knees when she hit them against a wall while repelling down.  The Veteran indicated that at that time, she had pain and swelling in the right knee and was treated with a brace and pain medication.  Later on, she had arthroscopic surgery on the right knee to remove a bone chip.  She was found to have persistent osteochondral defect and had a secondary surgery for this OCD lesion.  Her pain continued and she had a third surgery in February 2006, which involved osteotomy with screw fixation for the right tibial malalignment.  The Veteran reported that she was still recovering from the surgery and still had right knee pain.  She also had a significant problem walking and could not run, jump or squat.  Using stairs also caused significant right knee discomfort and the Veteran was using a brace and taking Glucosamine.  The Veteran indicated that left knee pain was not as bad as the right and she denied having surgery or using a brace.  Her day-to-day activity was not affected by her left knee but she did have decreased endurance from right knee pain that affected her usual daily and occupational activities.  

Physical examination revealed that gait was normal.  The Veteran's right knee revealed that it was swollen with some tenderness on pressure over the patella but no quadriceps wasting.  The left knee was unremarkable/normal with no effusion, swelling or tenderness.  Range of motion testing revealed right knee flexion to 130 degrees, which was not painful.  There was no change with repeated and resisted motion but there was some crepitation and discomfort with extension of the right knee from full flexion to zero degrees of extension.  Collateral ligaments were intact and the right knee was stable to maneuvers of McMurray's, varus, valgus and Lachman's/drawer testing of the ligaments and menisci.  Range of motion testing revealed left knee flexion to 140 degrees and extension to zero degrees.  McMurray and drawer signs were reported as negative and range of motion was not painful.  There was no change with repeated motion of the left knee.  The Veteran was diagnosed with residuals of right knee surgery and left knee strain.  In a July 2006 addendum, the examiner indicated that the right knee diagnosis should read right knee osteochondral defect, post-operative times two (osteotomy with hardware fixation, right tibia) with residuals.  

Private medical records from Dr. D.E. reveal that the Veteran sought treatment in April 2008 for severe right knee pain when walking, sitting, and standing and at night.  She also reported recurring swelling, unstable kneecap, difficulty with stairs, and a grinding sensation when the knee moved.  A magnetic resonance imaging (MRI) report contains an impression of previous high tibial osteotomy does cause significant metallic artifact; this does affect the evaluation of the medial compartment; subchondral heterogeneous marrow signal within the medial femoral condyle but no subchondral cyst formation; minimal cortical irregularity; and previous partial medial meniscectomy without evidence of recurrent meniscal tear.  

The Veteran was seen by Dr. D.E. for follow-up right knee pain that same month, at which time it was noted she had two areas of pain.  One aspect was deep seated within the medial compartment and the second was more superficial near her previously-placed osteotomy plate.  Objective findings revealed tenderness over the medial-based incisions, specifically her medial-based osteotomy plate.  The Veteran also had some tenderness along the joint line medially.  X-rays were obtained and revealed that the osteotomy was completely healed.  MRI was noted as showing some chondral pathology around the medial compartment but no full-thickness chondral defect and no recurrent meniscal tear.  The Veteran was assessed with right knee pain.  The physician noted again that the Veteran had two foci of pain, one extraarticular and associated with the medial-based plate and screw, which does appear to be loosened.  It is giving rise to her tenderness to touch.  Her more deep-seated pain is more intraarticular and was believed to be coming from articular disease in her medal compartment, which was evident on both x-ray and MRI.  

Pursuant to the Board remand, the Veteran underwent a VA joints examination in December 2010, at which time her claims folder was reviewed.  The examiner noted that there was one note from a private doctor since leaving service, which was dated in 2008.  The MRI findings were reported and the examiner indicated that no further notes were found.  The Veteran reported that she last saw the private doctor in 2008 and decided against another surgery that had been recommended because she was afraid to have any more operations to her right knee.  She reported constant symptoms that had been relatively stable in the last couple of years.  The Veteran indicated that she had constant pain in the right knee at a level seven on a scale of ten and described it mostly as being extremely sensitive to anything touching the lateral/medial aspect.  She also reported pain with any walking, exercising, climbing stairs and during winter weather.  The Veteran noted that her knee gave out on her when she walks downstairs sometimes but denied falling.  She reported some swelling, warmth and heat frequently but denied any locking or weakness.  The Veteran reported treatment in the form of Motrin and nonsteroidal anti-inflammatory drugs on an as needed basis, about three to four times per month during flare ups, which only helps a little.  She indicated that flare-ups were severe, occurred three to four times a month and lasted about two days.  Precipitating factors included weight bearing activities.  Alleviating factors included rest, Motrin, and staying home and avoiding weight bearing.  In terms of functional impairment, the Veteran indicated that she would miss work and stay home to rest due to pain and avoid weight bearing as much as possible.  She reported using a brace as needed for prolonged walking.  The Veteran denied any surgery or injury to her right knee since leaving service.  She reported about a total of two weeks loss of work in the last year due to right knee flare-ups, however, there were no limitations to work when there was no flare-up.  Walking was limited but hard to assess as it varied from day to day.  Some days she is not limited and other days she can step incorrectly and has to stop walking right away.  Standing was not limited.  

In regards to her left knee, the Veteran reported very mild, intermittent symptoms.  She denied chronic pain but reported the feeling of grinding with range of motion.  She also denied redness, swelling, warmth, locking, giving out and weakness.  The Veteran noted taking Motrin as needed for flare-ups, which were described as mild, occurring seven to eight times a year and lasting one day.  Precipitating factors included exercising, especially using gym equipment like the treadmill and/or elliptical machine; alleviating factors included Motrin and rest.  In terms of functional limitations, the Veteran noted that she will avoid exercise.  She denied the use of crutches, brace, cane, corrective shoes, surgery or injury.  When there is no flare-up, her left knee does not affect or limit her and there had been no loss of work or limits to work due to her left knee condition.  There were no functional limitations on standing or walking.  

Physical examination revealed no evidence of pain at rest.  The left knee was normal and nontender with mild cracking with range of motion.  The right knee was very tender to even light palpation of the medial knee and lateral knee joint with guarding, withdrawal, and grimacing.  The examiner could not appreciate any significant swelling, warmth or redness but noted it was hard to palpate deeply due to pain.  Gait, including heel and toe walking, was reportedly intact but the Veteran could only squat partially and was limited by a decrease in range of motion of the right knee.  Range of motion testing revealed left flexion to 142 degrees without pain and right flexion to 110 degrees with pain at the end.  Extension was to zero degrees and described as full bilaterally without pain.  After three repetitions, the left knee showed no symptoms and no change in range of motion and the Veteran was not limited by fatigue, pain, weakness or lack of endurance.  The right knee was limited by fatigue/heaviness of the leg and pain with a decrease in range of motion after repetition to 102 degrees.  Stability and the anterior and posterior cruciate ligaments were reported as normal bilaterally.  McMurray's test involving the medial and lateral meniscus was bilaterally negative.  

The Veteran was diagnosed with right knee osteoarthritis with history of meniscal tear status post multiple surgeries, including osteotomy with screw fixation and chronic residual, and left knee strain, mild and intermittent.  The examiner noted that neither condition prevented her from obtaining or keeping gainful employment and that she was working full time as an accountant.  

The evidence of record does not support the assignment of a compensable rating for the Veteran's left knee strain.  This is so because the Veteran has not exhibited the requisite limitation of flexion so as to support the assignment of the next higher (10 percent) rating under Diagnostic Code 5260.  In fact, the Veteran has not exhibited any limitation of flexion, which has been normal on range of motion testing.  See Plate II, 38 C.F.R. § 4.71a (2011).  More specifically, range of motion testing revealed left knee flexion to 140 degrees in June 2006 and to 142 degrees in December 2010.  See VA examination reports.  

The Board has also considered the other diagnostic criteria related to the knees to determine whether an increased rating, or additional separate compensable rating, is warranted for the left knee under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These diagnostic codes, however, are simply not applicable to the Veteran's service-connected left knee strain as there is no evidence of ankylosis (DC 5256); dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint (DC 5258); symptomatic removal of the semilunar cartilage (DC 5259); any impairment of the tibia and fibula (DC 5262); or genu recurvatum (DC 5263).  In addition, extension has consistently been reported as full/normal, which does not support the assignment of a separate, compensable rating under Diagnostic Code 5261.  See VAOPGCPREC 9-04; VA examination reports dated June 2006 and December 2010.  Furthermore, there is no evidence of recurrent subluxation or lateral instability so as to support a separate rating under Diagnostic Code 5257 pursuant to VAOPGCPREC 23-97.  See VA examination reports. 

Consideration has been given to whether a compensable rating is warranted for service-connected left knee strain on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca, 8 Vet. App. at 204-06.  The Board acknowledges the Veteran's reports of pain, popping and grinding and the December 2010 VA examiner's finding of mild cracking with range of motion testing.  Range of motion testing during both VA examinations, however, revealed no pain and no change in range of motion with repeated motion of the left knee.  In addition, the December 2010 VA examiner specifically noted the absence of any left knee symptoms after three repetitions and indicated that the Veteran was not limited by fatigue, pain, weakness or lack of endurance.  Based on the foregoing, the Board finds that a compensable rating on the basis of limitation of function due to pain is not warranted for the Veteran's left knee disability under 38 C.F.R. §§ 4.40  and 4.45 pursuant to the guidelines set forth in DeLuca. 

The evidence of record also does not support the assignment of a rating in excess of 10 percent under Diagnostic Codes 5010 and 5260 for right knee osteoarthritis and arthroscopy residuals.  This is so because the Veteran has not exhibited the requisite limitation of flexion in her right knee so as to support the assignment of the next higher (20 percent) rating under Diagnostic Code 5260.  Rather, at worst, the Veteran has exhibited flexion limited to 110 degrees, a loss of 30 degrees from normal, which does not meet the requirements for a noncompensable evaluation under Diagnostic Code 5260.  See VA examination reports. 

The Board has also considered the other diagnostic criteria related to the knees to determine whether an increased rating, or additional separate compensable rating, is warranted for the right knee under these provisions.  See Schafrath, 1 Vet. App. at 593.  These diagnostic codes, however, are simply not applicable to the Veteran's service-connected right knee osteoarthritis and arthroscopy residuals as there is no evidence of ankylosis (DC 5256); dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint (DC 5258); symptomatic removal of the semilunar cartilage (DC 5259); or genu recurvatum (DC 5263).  

Furthermore, although the Veteran reported right knee kneecap instability in April 2008 and that her right knee gave out on her when she walks downstairs and the need of a brace in December 2010, there is no objective evidence of recurrent subluxation or lateral instability of the Veteran's right knee.  In fact, her right knee was stable to maneuvers of McMurray's, varus, valgus and Lachman's/drawer testing of the ligaments and menisci in June 2006 and in December 2010, stability and the anterior and posterior cruciate ligaments were normal and McMurray's test remained negative.  These findings do not support a separate rating under Diagnostic Code 5257 pursuant to VAOPGCPREC 23-97.  See VA examination reports; see also treatment records from Dr. D.E. 

The Board acknowledges that the Veteran's right knee exhibited crepitation and discomfort with extension from full flexion to zero degrees of extension at the time of the June 2006 VA examination.  During the December 2010 VA examination, however, extension was reported to zero degrees and described as full without pain,  This finding does not support the assignment of a separate, compensable rating under Diagnostic Code 5261.  See VAOPGCPREC 9-04.

The Board also acknowledges that the Veteran underwent screw fixation for right tibia malalignment during service.  There is no evidence of any impairment of the right tibia and/or fibula so as to support the assignment of a separate, compensable rating under Diagnostic Code 5262.  See April 2008 MRI report.  

Consideration has been given to whether a rating in excess of 10 percent is warranted for service-connected right knee osteoarthritis and arthroscopy residuals on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca, 8 Vet. App. at 204-06.  The Board acknowledges the Veteran's reports of right knee pain, swelling and limited motion, the June 2006 VA examiner's finding of crepitation and discomfort with extension of the right knee from full extension to zero degrees of extension, and Dr. D.E.'s discussion of the Veteran's two distinct areas of right knee pain.  The Board also acknowledges that at the time of the December 2010 VA examination, after three repetitions during range of motion testing, the Veteran's right knee was limited by fatigue/heaviness of the leg and pain accompanied with a decrease in motion to 102 degrees.  Even when taking these findings into consideration, however, a rating in excess of 10 percent for the Veteran's right knee disability is not warranted.  This is so because the assignment of the 10 percent rating contemplates such functional loss and the RO specifically indicated that it was assigning a 10 percent evaluation on the basis of objective findings of painful motion.  Moreover, the decrease in right knee flexion to 102 degrees noted in December 2010 does not amount to a compensable rating under Diagnostic Code 5260.  Based on the foregoing, the evidence does not support the assignment of an increased rating for the Veteran's right knee under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca. 

The Board notes that the scar associated with the Veteran's right knee disability has already been considered by the RO and assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7802.  The Veteran has not appealed this determination.  

Allergic rhinitis

Service connection was granted for allergic rhinitis and a noncompensable evaluation was assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, effective September 29, 2006.  See January 2007 rating decision.  In filing her appeal, the Veteran asserted that she was entitled to a compensable rating because she received injection treatment for her allergic rhinitis and has lost time from work due to this condition.  See April 2008 VA Form 9.  As noted above, the rating assigned for allergic rhinitis was subsequently increased to 30 percent, effective December 3, 2010.  See September 2011 rating decision.  The Board notes that the 30 percent evaluation currently assigned represents the maximum schedular rating available under Diagnostic Code 6522.  As such, a rating in excess of 30 percent cannot be assigned under this diagnostic code as of December 3, 2010.  In light of the foregoing, the Board will determine whether the Veteran is entitled to a compensable rating prior to that date.  

Under Diagnostic Code 6522, a 10 percent evaluation is assigned for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side; a 30 percent evaluation is assigned if there are polyps. 

The Veteran underwent a VA general medical examination in June 2006, prior to her September 2006 discharge from service.  In pertinent part she reported a significant history of nasal allergies, which occur during the spring and summer.  The Veteran indicated that she had sneezing, watery eyes, scratchy throat and sinus headache (worse in summer).  She treated the condition with Zyrtec with benefit and without adverse side effects.  She denied any prostrating episodes requiring antibiotics or a visit to the doctor.  Physical examination of the nose, sinuses, mouth and throat revealed boggy turbinates of allergic rhinitis but not purulence.  Airflow was decreased by 20 percent on each side but there were no polyps and her throat was clear.  The Veteran was diagnosed with allergic rhinitis.  

The Veteran was seen at the Allergy and Asthma Center of Austin by Dr. A.K.L. in March 2008, at which time she noted that her allergies had begun on March 20 and had increasingly worsened.  The Veteran indicated that she would like to decrease the amount of attacks or get rid of them altogether.  She noted an ongoing history with allergies and sinus problems.  The Veteran noted the following symptoms: stuffy nose; sneezing; itching; clear/colorless discharge; thick/colored discharge; mouth breathing/snoring; red, itchy and watery eyes; dark circles/puffiness; headaches; sore throat; post nasal drainage; throat clearing/sniffing; frequent infections; itchy ears; productive cough; dry cough; and skin rash, itching and sores.  She indicated that her symptoms were both year round and seasonal, that she usually experienced the symptoms between March and June, that she had had these symptoms her entire life and that they were severe, constant and interfering with her life.  The Veteran also indicated that she had missed about two to three days of work due to allergies.  Physical examination revealed mildly swollen and pink turbinates, clear secretions, and minimal crusting.  The Veteran was diagnosed with allergic rhinitis.  Dr. A.K.L. added Astelin, two sprays twice a day as needed, and discussed immunotherapy treatment.  

Pursuant to the Board remand, the Veteran underwent a VA nose, sinus, larynx and pharynx examination in December 2010, at which time her claims folder was reviewed.  The examiner noted that one note was found since leaving service, which was from a private physician dated March 2008.  The Veteran reported that she did not end up getting immunotherapy/allergy shots and that she no longer saw an allergist but was getting medications as needed from a private primary care physician for sinus infections.  She reported chronic, daily postnasal drip as the main symptom, which had been present ever since she moved to Texas in 2002.  This causes her to frequently feel nauseous.  The Veteran also noted some sneezing and itchy throat along with difficulty breathing through her nose.  She denied eye symptoms and sore throat but noted flare-ups with the main symptom being an increase in postnasal drip and severe headache/sinus pain.  Flare-ups reportedly occurred about three to four times a year and the Veteran would go to the doctor and receive antibiotics.  She recently finished a 20 day course of antibiotics the Monday before the examination.  During sinus infection flare-ups, the Veteran noted that she will be incapacitated at bed rest for about one day.  She denied fever, chills, and nasal drainage.  She indicated that she also used nasal spray as needed during sinus infections and denied taking any medications on a daily basis.  The Veteran also denied any surgery, procedures or trauma; purulent discharge; and chronic sinusitis, though acute sinusitis as noted above was reported.  The Veteran reported that she will miss work during flare-up of acute sinusitis and estimated that she had lost about two weeks in the last year due to this condition.  Otherwise, she was not limited at work or with activities of daily living or other activities when not in flare-up.  

Physical examination revealed boggy, swollen nasal membranes, bilaterally; a polyp on the right; and mild, clear nasal discharge.  There was no fever or purulent discharge, throat was clear, and eyes were without redness and tearing.  No obstruction of either nostril was noted and there was no septal deviation, tissue loss, scarring or deformity of the nose.  The examiner also noted the absence of tenderness, purulent discharge, or crusting of the sinuses.  The Veteran was diagnosed with allergic rhinitis with intermittent episodes of acute sinusitis.  The examiner noted that the condition did not prevent her from obtaining or keeping gainful employment and that she was working full time as an accountant.  

The evidence of record dated prior to December 3, 2010 does not support the assignment of a compensable rating for allergic rhinitis.  This is so because the Veteran's allergic rhinitis was not manifested by greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Rather, at the time of the June 2006 VA examination, only a 20 percent bilateral nasal passage obstruction was noted.  In addition to the foregoing, records from the Allergy and Asthma Center of Austin do not reveal any obstruction of either of the Veteran's nasal passages and during the December 2010 VA examination, there was again no obstruction of either nostril noted.  These findings do not support the assignment of a compensable rating under Diagnostic Code 6522.  

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's low back strain, to include subjective complaints of pain and limited motion; by the Veteran's bilateral pes planus with plantar fasciitis, to include pain, tenderness, and Achilles tendon malalignment; by the Veteran's left knee strain, to include pain, popping, grinding and cracking; by the Veteran's right knee osteoarthritis and arthroscopy residuals, to include pain, swelling, tenderness, and some limitation of motion; and by the Veteran's allergic rhinitis, to include swollen turbinates, a right-sided polyp and nasal discharge, are contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, DCs 5010, 5235-5243, 5260, 5276; 38 U.S.C.A. § 4.97, DC 6522), which reasonably describe the Veteran's disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted for any of her claims.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Inferred claim for TDIU

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes that the RO adjudicated and denied a claim for entitlement to a total disability rating based on individual unemployability (TDIU) in an August 2008 rating decision.  The Veteran did not voice her disagreement with that rating decision; rather, she indicated that she was not unemployable.  See September 2008 statement in support of claim.  Given the foregoing and the fact that the Veteran was working full time as an accountant at the time of the December 2010 VA examinations, and in the absence of any evidence suggestive of unemployability due to any of the Veteran's service-connected disabilities, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the ratings assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records from providers identified by the Veteran on the requisite VA Form 21-4142, afforded the Veteran appropriate examinations to determine the severity of her disabilities, and afforded the Veteran the opportunity to give testimony before the Board although she cancelled her scheduled hearing.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

An initial compensable rating for low back strain is denied.  

An initial compensable rating for bilateral pes planus with plantar fasciitis is denied.

An initial compensable rating for left knee strain is denied.  

An initial rating in excess of 10 percent for right knee osteoarthritis and arthroscopy residuals is denied.  

An initial compensable rating for allergic rhinitis prior to December 3, 2010 is denied.

An initial rating in excess of 30 percent for allergic rhinitis as of December 3, 2010 is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


